Exhibit 10.35

 

AMENDMENT

TO

AGREEMENT FOR INVENTORY FINANCING

 

 

This Amendment (“Amendment”) to the Agreement for  Inventory Financing is made
as of May 7, 2003 by and between En Pointe Technologies Sales, Inc., duly
organized under the laws of the State of Delaware (“Customer”) and IBM Credit
LLC, a Delaware limited liability company, formerly IBM Credit Corporation,
(“IBM Credit”).

 

RECITALS:

 

A.            Customer and IBM Credit have entered into that certain Agreement
for Inventory Financing (“AIF”) dated as of December 28, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”);

 

B.            Customer has requested and IBM Credit agrees to  revise financial
covenants;

 

C.            The parties have agreed to modify the Agreement as more
specifically set forth below, upon and subject to the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Customer and IBM Credit hereby agree as follows:

 

Section 1.              Definitions.           All capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Agreement.

 

Section 2.              Amendment.         The Agreement is hereby amended as
follows:

 

Attachment A to the Inventory and Working Capital Financing Agreement is hereby
amended by deleting such Attachment A in its entirety and substituting, in lieu
thereof, the Attachment A attached hereto.  Such new Attachment A shall be
effective as of the date specified in the new Attachment A.  The changes
contained in the new Attachment A include, without limitation, the following:

 

(A)          The Credit Line is decreased from Twenty Million and 00/100 Dollars
($20.000,000.00) to Sixteen Million and 00/100 Dollars ($16.000,000.00);

 

(B)           Customer shall be required to maintain the following financial
percentage(s), ratio(s) and amount(s) as of the last day of the fiscal period
under review by IBM Credit:

 

(i)              Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end
basis, of not less than the required amount set forth in the following table for
the applicable period set forth opposite thereto;

 

--------------------------------------------------------------------------------


 

 

Applicable Covenant
Amount (Old)

 

Applicable Covenant
Amount (New)

 

Applicable Period

 

$

(1,500,000)

 

$

(3,500,000

)

For the 12 month period ending March 31, 2003

 

$

1,200,000

 

$

(1,900,000

)

For the 12 month period ending June 30, 2003

 

$

2,500,000

 

$

(750,000

)

For the 12 month period ending September 30, 2003

 

$

2,500,000

 

$

300,000

 

For the 12 month period ending December 31, 2003

 

$

2,500,000

 

$

2,450,000

 

For the 12 month period ending each fiscal quarter and  thereafter

 

 

(ii)             Tangible Net Worth.  Tangible Net Worth measured on a fiscal
quarter–end basis of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

 

Applicable Covenant Amount (Old)

 

Applicable Covenant Amount (New)

 

Applicable Period

 

$

17,000,000

 

$

15,000,000

 

For the 2nd quarter ending March 31, 2003

 

$

17,000,000

 

$

14,250,000

 

For the 3rd quarter ending June 30, 2003

 

$

17,000,000

 

$

14,250,000

 

For the fiscal year ending September 30, 2003

 

$

17,000,000

 

$

14,500,000

 

For the 1st quarter ending December 31, 2003

 

$

17,000,000

 

$

14,600,000

 

For the 2nd quarter ending March 31, 2004, and each fiscal quarter thereafter.

 

 

(iii)            Capital Expenditures.  Capital expenditures shall not exceed
$1,200,000 in any fiscal year.



 

(C)           Additional Requirements.   The Attachment A is hereby further
amended by inserting therein the following new additional covenant.

 

                (i)  Customer shall be required to ensure the backlog of
Eligible Products does not exceed Four Million Dollars ($4,000,000) in
outstanding transaction approvals for Product Advances issued by IBM Credit to
Authorized Suppliers.

 

Section 3.    Conditions to Effectiveness of Amendment. The Amendment, as set
forth herein, shall become effective upon the receipt by IBM Credit of (i) this
Amendment executed by Customer, (ii) a covenant adjustment fee, in immediately
available funds, equal to Fifty Thousand Dollars ($50,000.00) from Customer on
or prior to May 15, 2003, and (iii) a copy of an amendment to the Foothill
Credit Agreement executed by Customer and Foothill that modifies the financial
covenants of such agreement and such modified financial covenants are equivalent
to those in Section 2 (B) above.  Such covenant adjustment fee set forth in
subsection (ii) herein shall be  payable to IBM Credit hereunder, shall be

 

2

--------------------------------------------------------------------------------


 

nonrefundable and shall be in addition to any other fees IBM Credit may charge
Customer (other than fees related to the execution of this Amendment).

 

Section 4.              Representations and Warranties.    Customer makes to IBM
Credit the following representations and warranties all of which are material
and are made to induce IBM Credit to enter into this Amendment.

 

Section 4.1            Accuracy and Completeness of Warranties and
Representations.           All representations made by Customer in the Agreement
were true and accurate and complete in every material respect as of the date
made, and, as amended by this Amendment, all representations made by  Customer
in the Agreement are true, accurate and complete in every material respect as of
the date hereof, and do not fail to disclose any material fact necessary to make
representations not misleading.

 

Section 4.2            Violation of Other Agreements.       The execution and
delivery of this Amendment and the performance and observance of the covenants
to be performed and observed hereunder do not violate or cause Customer not to
be in compliance with the terms of any agreement to which Customer is a party.

 

Section 4.3            Litigation.             Except as has been disclosed by
Customer to IBM Credit in writing, there is no litigation, proceeding,
investigation or labor dispute pending or, to the best of the Customer’s
knowledge, threatened against Customer, which, if adversely determined, would
materially adversely affect Customer’s ability to perform Customer’s obligations
under the Agreement and the other documents, instruments and agreements executed
in connection therewith or pursuant hereto.

 

Section 4.4            Enforceability of Amendment.           This Amendment and
all of the other documents executed and delivered by the Customer in connection
herewith are the legal, valid and binding obligations of Customer, and are
enforceable in accordance with their terms, except as such enforceability may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or the general equitable principles relating thereto.

 

Section 5.              Ratification of Agreement.                Except as
specifically amended hereby, all of the provisions of the Agreement shall remain
unamended and in full force and effect. Customer hereby ratifies, confirms and
agrees that the Agreement, as amended hereby, represents a valid and enforceable
obligation of Customer, and is not subject to any claims, offsets or defenses.

 

Section 6.              Governing Law.    This Amendment shall be governed by
and interpreted in accordance with the laws which govern the Agreement.

 

Section 7.              Counterparts.         This Amendment may be executed in
any number of counterparts, each of which shall be an original and all of which
shall constitute one agreement.

 

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized officers
of the undersigned as of the day and year first above written.

 

En Pointe Technologies Sales, Inc.

IBM Credit LLC

 

 

 

 

 By:

/s/ Kevin D. Ayers

 

By:

/s/ Heather Jepson

 

 

 

 Print Name:

 

 

Print Name:

 

 

 

 Title: 

CFO

 

Title:

Loan Manager

 

 

 

Date:

May 12, 2003

 

Date

May 13, 2003

 

 

3

--------------------------------------------------------------------------------


 

 

ATTEST:

ATTEST:

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT A (“AIF ATTACHMENT A”) TO

AGREEMENT FOR INVENTORY FINANCING (“AIF AGREEMENT”)

DATED DECEMBER 28, 2001

 

EFFECTIVE DATE OF THIS ATTACHMENT A:  May 7, 2003

 

SECTION I.   CUSTOMER:

 

CUSTOMER:   En Pointe Technologies Sales, Inc.

 

Customer’s Organization No. (assigned by State of Organization): DE 2772959

 

SECTION II.   Fees, Rates and Repayment Terms:


 

A)

 

Credit Line: Sixteen  Million Dollars ($16,000,00.00);

 

 

 

 

 

 

 

B)

 

Borrowing Base:

 

 

 

 

 

 

 

 

 

(i)

 

100% of the Customer’s inventory in the Customer’s possession as of the date of
determination as reflected in the

 

Customer’s most recent Collateral Management Report constituting Products (other
than service parts financed through a Product Advance by IBM Credit, so long as
(i IBM Credit has a first priority security interest in such Products; (ii such
Products are in new and unopened boxes, and (iii the invoice date reflecting the
sale of such Products by Authorized Supplier is not greater than one hundred
eighty (180 days prior to the date of determination. The value to be assigned to
such inventory shall be based upon the Authorized Supplier’s invoice price to
Customer for Products net of all applicable price reduction credits. 
Notwithstanding the foregoing, Product Advances will not be granted if
Customer’s inventory on hand that is financed by IBM Credit exceeds Three
Million Dollars ($3,000,000 as reflected in the daily Inventory Report described
in Section 7.1(K of the AIF.  Customer shall be placed on credit hold and be
given ten (10 days to cure, after which time Customer will be in default. )

 

 

 

 

 

 

 

A)

 

Collateral Insurance Amount:  Twelve Million Dollars ($12,000,000.00)

 

 

 

 

 

 

 

B)

 

Delinquency Fee Rate:  Prime Rate plus 6.500 %

 

 

 

 

 

 

 

 

C)

 

Free Financing Period Exclusion Fee:  For each Product Advance made by IBM
Credit pursuant to Customer’s

 

financing plan where there is no Free Financing Period associated with such
Product Advance there will be a fee equal to the Free Financing Period Exclusion
Fee.  For a 30 day payment plan when Prime Rate is 8% the Free Financing Period
Exclusion Fee is 1.08% of the invoice amount.  This fee will vary by .0125% with
each .25% change in Prime Rate (e.g. Prime Rate of 7.25%, the charge is 1.0425%
of the invoice amount.  The fee accrues as of the Date of Note and is payable as
stated in the billing Statement. )

 

 

 

 

 

 

D)

 

Other Charges:

 

 

 

 

 

 

 

 

 

(i)

 

Application Processing Fee:

 

None.

 

 

 

 

 

 

 

(ii)

 

Monthly Service Fee:

 

$1,000.00

 

 

 

 

 

 

 

(iii)

 

Closing Fee:

 

None.

 

 

 

 

 

 

 

(iv)

 

Commitment Fee:

 

None.

 

 


 


 

 

5

--------------------------------------------------------------------------------


 

 

SECTION III.        Financial Covenants:

 

Definitions:  The following terms shall have the following respective meanings
in this Attachment A.  All amounts shall be determined in accordance with
generally accepted accounting principles (GAAP).

 

“EBITDA” means, with respect to any fiscal period, the consolidated net earnings
(or loss) of Parent and its Subsidiaries, minus extraordinary gains, plus
interest expense, income taxes, and depreciation and amortization for such
period, as determined in accordance with GAAP.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Tangible Net Worth” means, as of any date of determination, the result of (a)
Customer’s total stockholder’s equity, minus (b) the sum of (i) all Intangible
Assets of Customer, (ii) all of Customer’s prepaid expenses, and (iii) all
amounts due to Customer from Affiliates.

 

(a)           Customer shall be required to maintain the following financial
percentage(s), ratio(s) and amount(s) as of the last day of the fiscal period
under review by IBM Credit:

 

 (i)             Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis
of not less than the required amount set forth in the following table for the
applicable period set forth opposite thereto;

 

Applicable Covenant
Amount (Old)

 

Applicable Covenant
Amount (New)

 

Applicable Period

 

$

(1,500,000

)

$

(3,500,000

)

For the 12 month period ending March 31, 2003

 

$

1,200,000

 

$

(1,900,000

)

For the 12 month period ending June 30, 2003

 

$

2,500,000

 

(750,000

)

For the 12 month period ending September 30, 2003

 

$

2,500,000

 

$

300,000

 

For the 12 month period ending December 31, 2003

 

$

2,500,000

 

$

2,450,000

 

For the 12 month period ending each fiscal quarter and each fiscal quarter
thereafter

 

 

(ii)             Tangible Net Worth.  Tangible Net Worth measured on a fiscal
quarter-end basis of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

6

--------------------------------------------------------------------------------


 

Applicable Covenant
Amount (Old)

 

Applicable Covenant
Amount (New)

 

Applicable Period

 

$

17,000,000

 

$

15,000,000

 

For the 2nd quarter ending March 31, 2003

 

$

17,000,000

 

$

14,250,000

 

For the 3rd quarter ending June 30, 2003

 

$

17,000,000

 

$

14,250,000

 

For the fiscal year ending September 30, 2003

 

$

17,000,000

 

$

14,500,000

 

For the 1st quarter ending December 31, 2003

 

$

17,000,000

 

$

14,600,000

 

For the 2nd quarter ending March 31, 2004, and each fiscal quarter thereafter.

 

 

(iii)

 

Capital Expenditures.  Capital expenditures shall not exceed $1,200,000 in any
fiscal year.



 

 

 

(b)

 

Customer shall be required to ensure the backlog of Eligible Products does not
exceed Four Million Dollars ($4,000,000 in outstanding transaction approvals for
Product Advances issued by IBM Credit to Authorized Suppliers.)

 

 

 

SECTION IV.   Additional Conditions Precedent Pursuant to Section 5.1 (J) of the
Agreement:

 

•              Collateralized guaranties from each of En Pointe Technologies,
Inc. and En Pointe Technologies Ventures, Inc.;

•              Subordination or Intercreditor Agreements from all creditors
having a lien which is superior to IBM Credit in any assets that IBM Credit
relies on to satisfy Customer’s obligations to IBM Credit;

 

•              A Compliance Certificate as to Customer’s compliance with the
financial covenants set forth in Attachment A as of the last fiscal month of
Customer for which financial statements have been published;

 

•              Termination or release of Uniform Commercial Code filing by
another creditor as required by IBM Credit;

•              A copy of an all-risk insurance certificate pursuant to Section
7.8 (B) of the Agreement.

 

7

--------------------------------------------------------------------------------